Citation Nr: 9923062	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from VA 
medical care, including a right total knee replacement and 
revision thereof.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel
INTRODUCTION

The veteran had active service from November 1940 to November 
1945.  In February 1946, he claimed service connection for 
thrombophlebitis of the right leg and a back disorder.  A 
June 1947 rating decision granted service connection for 
residuals of thrombophlebitis of the right leg, an August 
1949 rating decision granted service connection for 
coccygodynia.  Subsequently, an August 1975 rating decision 
awarded the veteran a permanent and total disability rating 
for purposes of non-service-connected disability pension.

In a December 1992 statement, the veteran contended that 
service connection was in effect for a right knee disorder 
and that he had undergone right knee surgery in October 1992.  
Noting that service connection had not been established for a 
right knee disorder, a May 1993 rating decision denied 
38 C.F.R. § 4.30 convalescence benefits for the October 1992 
right knee surgery, and also denied service connection for a 
right knee disorder.

In a November 1993 statement, the veteran claimed benefits 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed to have resulted from VA right knee 
surgery.  This appeal arises from an April 1995 rating 
decision of the Manchester, New Hampshire, Regional Office 
(RO) which denied that claim.

In a February 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the case for further evidentiary 
development.


REMAND

Turning, for a moment, to the evidence of record, we find a 
January 1967 VA treatment record which noted that the veteran 
had a "symptomatic right knee joint in addition to 'low back 
syndrome.'"  A February 1973 VA orthopedic consultation 
reported that X-rays of the veteran's right knee revealed 
patellar osteophytes and degenerative joint disease of the 
medial compartment.  During an April 1985 VA hospitalization, 
a lumbar myelogram revealed diffuse spinal stenosis below L2 
and extrinsic compression of the subarachnoid space at L3-4 
and L4-5.  A March 1989 VA hospital record noted complaints 
of buckling and locking of the right knee with subsequent 
swelling; diagnostic arthroscopy revealed diffuse 
patellofemoral and medial compartment eburnation, and the 
diagnosis included chondromalacia, grades III and IV.  A May 
1989 VA treatment record noted the veteran's complaints of 
right knee instability and pain while walking downhill and 
even while rolling over in bed.  A March arthroscopy report 
was reviewed, as were X-rays which showed that the medial 
compartment was nearly obliterated.

In May 1990, the veteran was admitted to a VA hospital.  The 
admission record showed a long history of right knee 
buckling, pain, and swelling that limited the veteran's 
lifestyle to the extent that he currently desired a right 
total knee replacement.  He underwent that procedure the day 
after admission, and subsequent X-rays showed the prosthesis 
in good position.

Following the right total knee replacement, there were no 
right knee complaints or treatment until the veteran's 
admission to a VA hospital on August 29, 1992.  Earlier that 
day, he had developed acute pain in the right knee.  On 
admission, the knee was swollen, tender, and warm.  X-rays 
showed the prosthesis in good position, with no evidence of 
loosening or joint space narrowing.  However, the veteran's 
temperature was 100.4, degrees and fluid aspirated from the 
knee showed a white blood cell count of 174,500.  The 
assessment was of a septic right knee joint.  On August 31, 
the prosthesis was removed, the knee joint was drained and 
antibiotic cement was placed and, several days later, a 
catheter was placed to permit six to eight weeks of 
intravenous antibiotic therapy.

On October 26, 1992, the veteran was admitted to a VA 
hospital.  The next day, he underwent revision of his right 
total knee replacement.

A July 1993 VA treatment record noted that the veteran had no 
new complaints, his X-rays and examination were unchanged, 
and he was doing well.  He was to return to the clinic in one 
year.  However, after complaints of increasing right knee 
pain and swelling, he was admitted to a VA hospital in 
December 1993.  X-rays showed no evidence of infection or 
loosening of the prosthesis.  Arthroscopy confirmed the X-ray 
findings, but also revealed internal scar tissue that 
appeared to interfere with joint motion.  During the 
examination, the scar tissue, as well as remnant meniscus, 
was debrided.

A May 1995 VA record noted that the veteran's condition had 
worsened after the October 1992 revision of the total knee 
replacement, that he currently used two crutches and was 
"getting low back pain due to his altered biomechanics 
secondary to his right knee pain," and that that situation 
would not change.

A September 1995 hearing was convened before a hearing 
officer at the RO in White River Junction.  At the hearing, 
the veteran testified that he is unable to walk very far 
without crutches, that his right knee swells and becomes 
stiff, and that it gives way.  He contended that his knee was 
more troublesome currently than it was before or after the 
1990 or the 1992 operations.  However, when asked by the 
hearing officer why he had the 1990 total knee replacement, 
he said that his knee sometimes had dropped out of joint when 
stepping down or when rolling over in bed and, "it'd draw a 
sweat on you to put it back in."  He said that doctors had 
told him that the knee joint was worn out.  With regard to 
the May 1995 VA record reported above, the veteran said that 
it was not prepared during a scheduled appointment; instead, 
the doctor filled it out when the veteran merely stopped in 
his office to ask a question.

In our February 1998 remand, the Board noted that, under the 
provisions of 38 U.S.C.A. § 1151, if VA hospitalization or 
medical or surgical treatment results in additional 
disability that is not the result of the veteran's own 
willful misconduct or failure to follow instructions, 
compensation is awarded in the same manner as if the 
additional disability were service connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a).  In determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based is compared with the physical condition 
subsequent thereto.  However, compensation is not payable if 
the additional disability resulted from the continuation or 
natural progress of the disease or injury for which the 
veteran was treated.  38 C.F.R. §§ 3.358(b)(1), (2).  In 
addition, compensation is not payable unless the additional 
disability actually resulted from VA treatment and was not 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability compensable.  38 C.F.R. § 3.358(c)(1), (2).  
Finally, compensation is not payable if the additional 
disability was a necessary consequence of VA treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are either certain or intended to result from the treatment 
provided.

The February 1998 remand directed that the veteran be 
afforded a VA orthopedic examination and that the examiner 
prepare a report explaining the relationship between the 
veteran's right total knee replacement and his current right 
knee and low back disability.  The veteran was examined in 
July 1998, and a detailed report was prepared and associated 
with the file.

In the report, the examiner concluded that the veteran's back 
disability, and part of the current right leg pain, was due 
to spinal stenosis, a long-term degenerative process that 
began many years ago.  With regard to the current right knee 
disability, the examiner stated:  "Some of his symptoms may 
be neurogenic in nature related to an injury to the 
infrapatella nerve.  This injury did occur with the surgery 
but is almost considered a part of the surgery. . . .  The 
response to that injury is variable among patients."

The problem is that the basis for the examiner's opinion 
regarding injury to the infrapatella nerve is not entirely 
clear.  First, the veteran had no right knee complaints 
following the May 1990 right total knee replacement until the 
knee became septic in August 1992.  After the October 1992 
revision, there were still no right knee complaints for 
approximately one year.  It would seem that, if the 
infrapatella nerve was injured during the May 1990 surgery, 
that injury would have become manifest before the knee became 
septic more than two years later.  Similarly, if the 
infrapatella nerve was injured during the October 1992 
revision, it would seem that the injury would have become 
manifest by the time of the July 1993 follow-up examination.

Second, the examiner reported that he was not able to review 
the operation report from the veteran's May 1990 total knee 
replacement.  Although that report is included in the 
veteran's claim file, the examiner apparently was unable to 
locate it or did not have the actual claims file for review.  
Due to the lack of a linear chronology of the medical records 
in the claims file, the former explanation appears likely.  
In any event, that operative report may have confirmed the 
examiner's opinion regarding injury to the infrapatella nerve 
or may have caused him to form an entirely different opinion.  
Our review of the operative report, on VA Form 10-9034a, 
typed on June 6, 1990, shows no express indication of damage 
to the infrapatella nerve; however, it may be that the 
examiner meant to say that injury to the infrapatella nerve 
is always a necessary occurrence, due to the incisions and 
manipulations which are required to accomplish that type of 
knee surgery.

In this regard, the Board hastens to acknowledge that we are 
not competent to draw medical inferences without a solid 
foundation in the record, grounded in medical evidence.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Moreover, we appreciate very much the 
detailed and thoughtful report provided by the VA examiner in 
his report of July 1998.  However, we face the difficult task 
of determining whether, under the law, the veteran did or did 
not have any additional disability of his knee after the 
surgical intervention, and, if so, whether any such 
additional disability was a natural consequence of his pre-
existing disability, or was merely coincidental with, as 
opposed to a result of, the treatment provided.

In the February 1998 remand, the Board directed that all VA 
treatment records be obtained and associated with the claims 
file and that the examiner review the claims file.  As noted 
in March and April 1999 statements by the veteran's 
representative, both at the RO and before the Board,  the 
United States Court of Appeals for Veterans Claims has ruled 
that a veteran is entitled to full compliance with Board and 
Court remands.  Stegall v. West, 11 Vet.App. 268 (1998).  
Thus, although we regret any further delay in this appeal, 
the Board is unable to reach the merits of the veteran's 
claim under the current state of the record.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for right knee or low back disorders since 
1988.  Thereafter, the RO should obtain 
legible copies of all records that have not 
already been obtained.

2.  The RO should obtain all VA records of 
treatment of the veteran's right knee or 
lumbar spine disorders since 1988 that have 
not already been obtained to include the 
remainder of the March 1989 arthroscopy 
operation report.

3.  Upon completion of the development in 
paragraphs 1 and 2 above, the veteran should 
be afforded a VA orthopedic examination to 
determine the current nature and extent of 
all right knee and lumbar spine disabilities 
and their relationship, if any.  It is 
imperative that the examiner reviews the 
claims folder prior to the examination.  All 
indicated tests should be conducted.  The 
examiner should render an opinion as to the 
relationship, if any, between the veteran's 
right knee disability and that of his lumbar 
spine.  The examiner should also render an 
opinion as to whether, under the provisions 
of the regulations cited above, the veteran 
has additional disability.  If he has 
additional disability, the examiner should 
determine whether it represents the 
continuation or natural progress of the right 
knee disorder that prompted the right total 
knee replacement, or whether it resulted from 
VA treatment and was not merely coincidental 
therewith, or whether it was a necessary 
consequence of VA treatment properly 
administered.  The factors upon which the 
medical opinion is based must be set forth in 
the report.

4.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required development 
has been completed, and all evidence obtained 
has been associated with the file, the RO 
should review the claim.  If the decision 
remains adverse to the veteran in any way, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995); 
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



